


Exhibit 10.15

 

AMENDMENT NO. 1 TO THE STOCK OPTION AWARD AGREEMENT

BETWEEN DOUGLAS R. LEBDA AND TREE.COM, INC.

 

May 10, 2010

 

This Amendment No. 1 to that certain Stock Option Agreement, dated as of
August 21, 2008 (the “Agreement”) between Douglas R. Lebda (“Employee”) and
Tree.com (the “Company”) is effective as of February 25, 2010, unless otherwise
indicated.  All capitalized terms used herein without definition shall have the
meanings given to them in the Agreement.

 

WHEREAS, subject to the terms and conditions set forth herein, Employee and the
Company wish to make certain amendments to the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.             The text accompanying the Vesting Schedule section of the Notice
of the 2008 Stock Option Award shall be deleted and replaced in its entirety
with the following:

 

“Subject to your continued employment with Tree.com or its Subsidiaries, your
Stock Options shall, subject to the provisions of the 2008 Plan and the Terms
and Conditions for 2008 Stock Option Awards, vest and no longer be subject to
any restriction in full on the fifth anniversary of your Award Date.”

 

2.             The Vesting section of the Terms and Conditions for 2008 Stock
Option Awards shall be amended by adding the following sentence to the end
thereof:

 

“Notwithstanding the foregoing, 100% of your then-outstanding and unvested
portion of your 2008 Stock Option Award shall vest upon the occurrence of a
Change in Control.  The term “Change in Control” is defined in the Plan, and
includes certain events affecting Tree.com (not events only affecting specific
businesses of Tree.com).”

 

2.             Except as explicitly set forth herein, the remaining provisions
of the Agreement will remain in full force and effect.

 

* * * Signature Page to Follow * * *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date first set forth above.

 

 

 

TREE.COM, INC.

 

 

 

 

 

/s/ Claudette Hampton

 

By: Claudette Hampton

 

Senior Vice President –

 

Human Resources

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Douglas R. Lebda

 

Douglas R. Lebda

 

--------------------------------------------------------------------------------
